DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/3/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-9 stand rejected. Claim 10 is withdrawn. Claims 2 and 8 are cancelled. Claims 1, 3-7, and 9-10 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 2/3/2022, with respect to the rejection(s) of amended claim(s) 1-5, 8, and 9 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Applicant further argues the 103 rejection on Pg7-8, specifically that Syron is directed towards the membrane and not a spacer, and thus one of ordinary skill in the art would not have thought to combine Li and Syron. The Examiner respectfully disagrees. Although Syron does indicate a coiled structure towards the membrane, Syron further indicates that membranes utilizing the coiled feature have been shown to improve the mass transfer of the membrane. Thus, the Examiner notes that the entirety of the filtration 

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL - Novel spacers for mass transfer enhancement in membrane separations; hereinafter “Li”) in view of Fritzmann et al. (NPL – Helically microstructured spacers improve mass transfer and fractionation selectivity in ultrafiltration; hereinafter “Fritzmann”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 1, 3-5, 7, and 9; Li discloses a water-treatment filter module, comprising: 
a membrane for filtering raw water (Li Fig. 8(3); abstract; introduction; feed spacers in between membrane modules); and 
a spacer providing a plurality of passages for passing raw water through the membrane (Li Fig. 8(3); Pg6 section 2.3; the spacers of the net formed has gaps between them), 
wherein the spacer comprises: 
a first member having a substantially circular or elliptical cross section and extending in a first direction (Li Fig. 8(3); the horizontal members of the top layer that extends in a direction. The members further are seen to have a cylindrical filament (i.e. circular cross section)); and 
a second member having a substantially circular or elliptical cross section and extending in a second direction different from the first direction and disposed so as to form spacer cells by intersecting with the first member (Li Fig. 8(3); Pg6 section 2.3; the vertical members of the bottom layer extend in a different direction than the horizontal member. In the 3D plane, the vertical and horizontal members are further seen to intersect with one another. The members further are seen to have a cylindrical filament (i.e. circular cross section)); and 
and the first member and the second member are crossed and arranged without any contact point between the first member and the second member at a cross region (Li Fig. 8(3); Pg6 section 2.3; the first member is interpreted to be the horizontal members of the top layer, while the second member is seen as the bottom layer’s vertical members. Both of those members are not touching one another, however is still intersecting in a 3D plane.).
Li does not disclose the first member and the second member each have a helical shape having a predetermined pitch of a predetermined radius around a central axis.
Fritzmann relates to the prior art by disclosing a mass transfer spacer, where the spacers have a helically microstructure (Fritzmann abstract). Fritzmann indicates that membrane processes relies upon optimized flow conditions; and that compared to traditional net-spaces, the double helix form filament (i.e. helical) provide a mechanically stable structure that results in significant improvements of the overall mass transfer coefficient, process selectivity, and higher overall performance at equal cross flow power consumption (Fritzmann abstract; section 2.1; conclusion; Fig. 1a; the helical structure will further have a pitch and radius about its central axis, as the twisting will have a pitch and the wire will still have a radius).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Li’s separation spacers that is in a net configuration, with Fritzmann’s utilization of helically wound spacer structure, since Fritzmann indicates that compared to traditional net-spaces, the double helix form filament (i.e. helical) provide a mechanically stable structure that results in significant improvements of the overall mass transfer coefficient, process selectivity, and higher overall performance at equal cross flow power consumption (Fritzmann abstract; section 2.1; conclusion; Fig. 1a; the helical structure will further have a pitch and radius about its central axis, as the twisting will have a pitch and the wire will still have a radius).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 3: The water-treatment filter module according to claim 1, wherein the first member and the second member are wound along the same rotational direction (See combination supra. The combination of having the wires wound, will further appear to be in the same rotational direction depending on the orientation of the wires.).
Claim 4: The water-treatment filter module according to claim 1,wherein the first member and the second member are wound along different rotational directions (See combination supra. The combination of having the wires wound, will further appear to be in different rotational directions depending on the orientation of the wires.).
Claim 5: The water-treatment filter module according to claim 1, wherein the first member and the second member have the same radius and the same pitch (See combination supra. Li  Fig. 8(1-3); Table 2; discloses a multi-layer spacer, where the spacers have the same geometric alterations, while Fritzmann discloses that the spacers may be helically wound.).
Claim 7: The water-treatment filter module according to claim 5, wherein the radius is 100μm to 500μm (Li Table 3; D/hia is 4.5; when solving for the D (diameter); it yields a 500 micron diameter, which is 250 micron radius).
Claim 9: The water-treatment filter module according to claim 1, wherein the first member and the second member are crossed and arranged so that the spacer cells have a diamond shape (Li Figure 8(3), top horizontal lines and bottom vertical lines when viewed in a top-down have a square shape (i.e. diamond) hole for fluid to pass through). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL - Novel spacers for mass transfer enhancement in membrane separations) and Fritzmann et al. (NPL – Helically microstructured spacers improve mass transfer and fractionation selectivity in ultrafiltration) and further in view of Syron et al. (US2019/0217253; hereinafter “Syron”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 6; the combination of Li and Fritzmann discloses the water-treatment filter module according to claim 5 (See combination supra). The combination does not disclose wherein the pitch is 1800μm to 3000μm.
Syron relates to the prior art by disclosing a membrane for filtration of solids from liquid in the water (See Syron abstract; Pr. 1), and further discloses a hollow fibre membrane having a coil pitch that increases when under tension (Syron Pr. 1); where the pitch is between 2 and 50 times the outer diameter of the membrane (Syron Pr. 90). Furthermore, the internal diameter can range between 50 and 100 μm (Syron Pr. 10; 50*50 = 2500 μm). The curly or coiled membranes have further been shown to (Syron Pr. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s helically wound spacers that are between membranes, with Syron’s utilization of a pitch in the range of 1800μm to 3000μm (Syron Pr. 10; 50*50 = 2500 μm), since a curly or coiled component of the membrane has been shown to have improved mass transfer characteristics when compared to straight hollow fibre membranes (Syron Pr. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shrivastava (NPL - Predicting the effect of membrane spacers on mass transfer) – how spacers affect membranes
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779